
	

113 HR 53 IH: To amend title 18, United States Code, to increase from 1 to 2 years the post employment restrictions on Members of the House of Representatives.
U.S. House of Representatives
2013-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 53
		IN THE HOUSE OF REPRESENTATIVES
		
			January 3, 2013
			Mr. Fitzpatrick
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to increase from 1
		  to 2 years the post employment restrictions on Members of the House of
		  Representatives.
	
	
		1.Increase in post employment
			 restrictions for Members of the House of Representatives
			(a)In
			 generalSection 207(e)(1) of
			 title 18, United States Code, is amended—
				(1)in subparagraph
			 (A)—
					(A)in the
			 subparagraph heading, by inserting and members of the house of
			 representatives after Senators;
					(B)by inserting
			 or a Member of the House of Representatives after who is
			 a Senator; and
					(C)by inserting
			 or Member of the House of Representatives after such
			 former Senator;
					(2)in subparagraph
			 (B)—
					(A)in the
			 subparagraph heading. by striking Members and officers and inserting
			 Officers;
					(B)in clause
			 (i)—
						(i)by
			 striking Any person who is a Member of the House of Representatives
			 or and inserting Any person who is;
						(ii)by
			 striking or (iii); and
						(iii)by
			 striking such former Member of Congress or and inserting
			 such former;
						(C)by striking clause
			 (ii); and
					(D)by redesignating
			 clause (iii) as clause (ii).
					(b)Effective
			 dateThe amendments made by subsection (a) shall apply to
			 individuals who leave office on or after the date of the enactment of this
			 Act.
			
